DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Patrick L. Miller (Reg#57502) on 1/12/2022.

The application has been amended as follows: 
26. (Currently amended) A plenum system including a first hollow elongate rectangular box having a first length greater than a first width and a first depth, the first hollow elongate rectangular box also having a first end and a second end opposite the first end for processing one or more byproduct outputs from a generator of a generator set, and a second hollow elongate rectangular box having a second length greater than a second width and a second depth, the second elongate rectangular box also having a third end and a fourth end opposite the third end, where third end of the second hollow elongate box is coupled to the second end of the first hollow elongate rectangular box, and the fourth end of the second hollow elongate 
a frame; 
a sidewall fixed to the frame; and
an exhaust conduit entirely inside an internal volume of the first and second hollow elongate rectangular boxes, 
wherein the frame has respective sets of vertical and horizontal support beams for each of the first hollow elongate rectangular box and the second hollow elongate rectangular box, 
wherein the first and second hollow elongate rectangular boxes are adapted to be oriented vertically and coaxial when operatively coupled to receive the one or more byproduct outputs from the generator, 
wherein the sidewall includes a first opening to receive heated air from the generator as one of the one or more byproduct outputs from the generator, 
wherein the sidewall includes a second opening to receive an inlet of the exhaust conduit such that the exhaust conduit is adapted to receive exhaust gas from the generator as another of the one or more byproduct output from the generator, 
wherein a portion of the exhaust conduit runs parallel to [[the]]a length direction of the first and second hollow elongate rectangular boxes, and
wherein the portion of the exhaust conduit that runs parallel to the length direction is closer to said sidewall that includes the first opening and the second opening than to any other sidewalls of the first hollow elongate rectangular box.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2020 and 11/29/2021 has been considered by the examiner. 

Reason for Allowance
Claims 1-16, 18-26 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A modular system for venting one or more generators of a generator set of a data center, the modular system comprising:  
a mounting base adapted to be mounted on a mounting surface; 
a first vertical plenum in the form of a first hollow elongate rectangular box having a depth, a width and a length, the length being greater than the width and the depth, where the first hollow elongate rectangular box also has a first end and a second end opposite the first end, and where the first end is fixedly coupled to the mounting base and the second end is open; and
an exhaust conduit that extends vertically inside the first vertical plenum toward the second end of the first vertical plenum, 
wherein the first vertical plenum is adapted to be open to atmosphere, 
a first opening in a sidewall on a first side of the first vertical plenum and is adapted to receive heated air associated with operation of one of the one or more generators via the first opening and pass the heated air to the second end of the first vertical plenum, 
wherein the first vertical plenum has a second opening in the sidewall on the first side of the first vertical plenum and receives an inlet of the exhaust conduit such that the exhaust conduit is adapted to receive exhaust gas from said one of the one or more generators, and
wherein the second end of the first vertical plenum extends to a predetermined height such that the heated air and the exhaust gas are output from the first vertical plenum at a level of atmosphere higher than a predetermined level of atmosphere of the data center, and
wherein the first opening and the second opening are non-overlapping in a length direction of the first hollow elongate rectangular box.  
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the modular system comprising a mounting base adapted to mount on a mounting surface; a first vertical plenum in a form of a first hollow elongate rectangular box having a depth, a width and a length such that the length is greater than the width and the depth, furthermore, the first hollow elongate rectangular box also has a first end and a second end opposite the first end, and where the first end is fixedly coupled to the mounting base and the second end is open; and an exhaust conduit that extends vertically inside the first vertical plenum toward the second end of the first vertical plenum; additionally the specific detail of the first opening and the second opening being on the same sidewall and their non-overlapping arrangement as claimed,  at least these configuration in 

The primary reason for allowance of independent claim 12 the prior art of record, individually or in combination does not teach or fairly suggest:
A method regarding a modular system for processing byproducts of a generator of a genset that extends in a horizontal direction, the method comprising:  
providing a first vertical plenum in the form of a first hollow elongate rectangular box having a first end and a second end opposite the first end, the first end being adapted to be fixedly coupled to a mounting surface; 
providing a second vertical plenum in the form of a second hollow elongate rectangular box, the second vertical plenum being stacked on the first vertical plenum in end-to-end fashion on the second end of the first hollow elongate rectangular box such that the first and second hollow elongate rectangular boxes are aligned with each other along a common longitudinal axis thereof; and 
providing an exhaust conduit that extends inside the first vertical plenum and the second vertical plenum, 
wherein the first second vertical plenum is adapted to be open to atmosphere, 
the first vertical plenum has a first opening in a sidewall and is adapted to receive heated air associated with operation of the generator via the first opening and pass the heated air to the second end of the first vertical plenum, 
wherein the first vertical plenum has a second opening in the sidewall and receives an inlet of the exhaust conduit such that the exhaust conduit is adapted to receive exhaust gas from the generator, and
wherein each of the second end of the first vertical plenum and an outlet of the exhaust conduit is at a predetermined height above the first and second openings.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration, operation and arrangement of a modular system for processing byproducts of a generator of a genset that extends in a horizontal direction, the method comprising providing a first vertical plenum in the form of a first hollow elongate rectangular box having a first end and a second end opposite the first end, the first end being adapted to be fixedly coupled to a mounting surface; providing a second vertical plenum in the form of a second hollow elongate rectangular box, the second vertical plenum being stacked on the first vertical plenum in end-to-end fashion on the second end of the first hollow elongate rectangular box such that the first and second hollow elongate rectangular boxes are aligned with each other along a common longitudinal axis thereof; and the specific arrangement of the first opening in a sidewall to receive heated air associated with operation of the generator via the first opening and pass the heated air to the second end of the first vertical plenum, and the first vertical plenum has a second opening in the sidewall and receives an inlet of the exhaust conduit such that the exhaust conduit is adapted to receive exhaust gas from the generator,  at 

The primary reason for allowance of independent claim 16 the prior art of record, individually or in combination does not teach or fairly suggest:
A plenum system including a hollow elongate rectangular box having a length greater than a width and a depth, the hollow elongate rectangular box also having a first end and a second end opposite the first end for processing one or more byproduct outputs from a generator of a generator set of one or more generators, where the second end of the hollow elongate rectangular box outputs the one or more byproducts, the plenum system comprising:  
a frame, all corners of the frame having lifting castings; and
a corrugated sidewall fixed to the frame; and
an exhaust conduit inside an internal volume of the hollow elongate rectangular box, 
wherein the frame has respective sets of vertical and horizontal support beams at the first end of the hollow elongate rectangular box and the second end of the hollow elongate rectangular box, and a set of vertical and horizontal support beams at a plurality of locations spaced apart from each other in a length direction of the hollow elongate rectangular box, between the first end and the second end of the hollow elongate rectangular box, 
wherein the hollow elongate rectangular box is adapted to be oriented vertically when operatively coupled to receive the one or more byproduct outputs from the generator, 
wherein the corrugated sidewall includes a first opening adapted to receive heated air from the generator as one of the one or more byproduct outputs from the generator,
wherein the corrugated sidewall includes a second opening, the second opening receiving an inlet of the exhaust conduit such that the exhaust conduit is adapted to receive exhaust gas from the generator as another of the one or more byproduct output from the generator, and
wherein the second opening is offset from the first opening, and the second opening is closer to the second end of the hollow elongate rectangular box than the first opening is to the second end of the hollow elongate rectangular box.  

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration, operation and arrangement of A plenum system including a hollow elongate rectangular box having a length greater than a width and a depth, the hollow elongate rectangular box also having a first end and a second end opposite the first end for processing one or more byproduct outputs from a generator of a generator set of one or more generators, where the second end of the hollow elongate rectangular box outputs the one or more byproducts, the plenum system comprising the frame having lifting casting; a corrugated sidewall fixed to the frame such that the corrugated sidewall includes a first opening and a   at least these configuration in combination of the remaining limitation of the entire claim 16 and the function/operation of the claim 16 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 

The primary reason for allowance of independent claim 26 the prior art of record, individually or in combination does not teach or fairly suggest:
A plenum system including a first hollow elongate rectangular box having a first length greater than a first width and a first depth, the first hollow elongate rectangular box also having a first end and a second end opposite the first end for processing one or more byproduct outputs from a generator of a generator set, and a second hollow elongate rectangular box having a second length greater than a second width and a second depth, the second elongate rectangular box also having a third end and a fourth end opposite the third end, where third end of the second hollow elongate box is coupled to the second end of the first hollow elongate rectangular box, and the fourth end of the second hollow elongate rectangular box outputs the one or more byproducts after having passed through the first and second hollow elongate rectangular boxes, the plenum system comprising:  
a frame; 
a sidewall fixed to the frame; and
an exhaust conduit entirely inside an internal volume of the first and second hollow elongate rectangular boxes, 
wherein the frame has respective sets of vertical and horizontal support beams for each of the first hollow elongate rectangular box and the second hollow elongate rectangular box, 
wherein the first and second hollow elongate rectangular boxes are adapted to be oriented vertically and coaxial when operatively coupled to receive the one or more byproduct outputs from the generator, 
wherein the sidewall includes a first opening to receive heated air from the generator as one of the one or more byproduct outputs from the generator, 
wherein the sidewall includes a second opening to receive an inlet of the exhaust conduit such that the exhaust conduit is adapted to receive exhaust gas from the generator as another of the one or more byproduct output from the generator, 
wherein a portion of the exhaust conduit runs parallel to a length direction of the first and second hollow elongate rectangular boxes, and
the portion of the exhaust conduit that runs parallel to the length direction is closer to said sidewall that includes the first opening and the second opening than to any other sidewalls of the first hollow elongate rectangular box.  
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration, operation and arrangement plenum system including a first hollow elongate rectangular box having a first length greater than a first width and a first depth, the first hollow elongate rectangular box also having a first end and a second end opposite the first end for processing one or more byproduct outputs from a generator of a generator set, and a second hollow elongate rectangular box having a second length greater than a second width and a second depth, the second elongate rectangular box also having a third end and a fourth end opposite the third end, where third end of the second hollow elongate box is coupled to the second end of the first hollow elongate rectangular box, and the fourth end of the second hollow elongate rectangular box outputs the one or more byproducts after having passed through the first and second hollow elongate rectangular boxes, the plenum system comprising:  a frame, a sidewall fixed to the frame, an exhaust conduit entirely inside an internal volume of the first and second hollow elongated rectangular boxes such that the sidewall includes a second opening to receive an inlet of the exhaust conduit such that the exhaust conduit is adapted to receive exhaust gas from the generator as another of the one or more byproduct output from the generator, wherein a portion of the exhaust conduit runs parallel to a length direction of the first and second hollow elongate rectangular boxes, and wherein the portion of the exhaust conduit that runs parallel to the length direction is closer to said sidewall that includes the first opening and the second opening than to any other sidewalls 

	One of the closest prior art of record is Kitch US Patent 7193333 (Provided in the IDS). 
	However, Kitch does not teach or suggest at least the following in combination of the remaining limitation of the independent claims, a hollow elongate rectangular box forming a vertical plenum, furthermore, the specific arrangement of the first opening and the second opening being on the same sidewall and in a non-overlapping configuration is not taught, Additionally the specific arrangement of the exhaust conduit running parallel to the length direction of the hollow elongated rectangular box and  the portion of the exhaust conduit that runs parallel to the length direction is closer to said sidewall that includes the first opening and the second opening than to any other sidewalls of the hollow elongate rectangular box
	Another close prior art of record is Goleczka US Pub 2018/0354712. 
	Goleczka does not teach or suggest at least the following in combination of the remaining limitation of the independent claims, a hollow elongate rectangular box forming a vertical plenum, furthermore, the specific arrangement of the first opening and the second opening being on the same sidewall and in a non-overlapping configuration is not taught, Additionally the specific arrangement of the exhaust conduit running parallel to the length 
The closest prior arts of record are provided in the previous office action. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Lastly, the examiner and attorney conducted the interview in view of the WIPO report provided, examiner believes that the preliminary amendments, which are the amendments indicated here are consider to have overcome the prior arts, for at least the reasons provided above. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841